DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 12 recite, “…said assembly comprising: a tube…said tube having a plurality of observation windows each being integrated into said tube, each of said observation windows being convexly arcuate with respect to said tube…”; however, it is not clear to the Examiner how the integrated tube windows can be convexly arcuate with respect to the tube. The Examiner is unable to determine the metes and bounds of the claims.
	

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3 and 5 fail to limit the subject matter, the assembly of claim 1, upon which they depend. The fluid hose of claim 1 is a functional element and not the claimed structural element.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0257454, Crompton et al.
	In regards to claim 1, in Figure 22 and paragraphs detailing said paragraphs, Crompton et al disclose a fluid hose splice assembly (12) being configured to be spliced into a fluid hose (having any convenient shape, size, configuration, and/or function) thereby facilitating a flow of fluid through the fluid hose to be visible for diagnostic purposes, said assembly comprising: a tube being spliceable into an existing fluid hose wherein said tube is configured to have a fluid flow therethrough, said tube being comprised of a translucent material (see paragraph [0063]) thereby facilitating the fluid to be visible through said tube wherein said tube is configured to facilitate diagnostic observation of the fluid, said tube having a plurality of observation windows (482, 484) each being integrated into said tube. Crompton et al do not disclose each of the observation windows being convexly arcuate with respect to the tube. Applicant has failed to show criticality for each of the observation windows being convexly arcuate with respect to the tube, the Crompton et al invention is fully capable of being modified with each of the observation windows being convexly arcuate with respect to the tube. It would have been obvious to one having ordinary skill in the art at the time of filing to modify each of the observation windows eith convexly arcuate with respect to the tube, since a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	In regards to claim 2, in Figure 22 and paragraphs detailing said paragraphs, Crompton et al disclose said tube has a first end, a second end and an outer wall extending therebetween, said outer wall having a set of first ridges (to the left of 482) each extending outwardly therefrom, each of said first ridges extending around a full circumference of said outer wall, said first ridges being spaced apart from each other and being distributed from said first end of said tube toward said second end of said tube.
	In regards to claim 3, in Figure 22 and paragraphs detailing said paragraphs, Crompton et al disclose said first end of said tube is insertable into an opening in the existing fluid hose thereby facilitating each of said first ridges to frictionally engage the existing fluid hose for retaining said first end of said tube in the existing fluid hose.
	In regards to claim 4, in Figure 22 and paragraphs detailing said paragraphs, Crompton et al disclose said outer wall has a set of second ridges (to the right of 484) each extending outwardly therefrom, each of said second ridges extending around a full circumference of said outer wall, said second ridges being spaced apart from each other and being distributed from said second end of said tube toward said first end of said tube.
	In regards to claim 5, in Figure 22 and paragraphs detailing said paragraphs, Crompton et al disclose said second end of said tube is insertable into an opening in the existing fluid hose thereby facilitating each of said second ridges to frictionally engage the existing fluid hose for retaining said second end of said tube in the existing fluid hose.
Allowable Subject Matter
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679